NOTE: This order is nonprecedential.


  Wniteb ~tate~ ~ourt of §ppeal~
      for tbe jfeberal ~ircuit

                MAJD KAM-ALMAZ,
                 Plaintiff-Appellant,
                            v.
                  UNITED STATES,
                  Defendant-Appellee.


                       2011-5059


   Appeal from the United States Court of Federal
Claims in case no. 09-CV-007, Judge Lawrence M. Baskir.


                     ON MOTION


                      ORDER
    Majd Kam-Almaz moves for a 14-day extension of
time, until July 22,2011, to file his brief.
   Upon consideration thereof,
   IT Is ORDERED THAT:
   The motion is granted.
KAM-ALMAZ   v.   us                                        2
                               FOR THE COURT


      JUl 192011                /s/ Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: Sarah A. Murray, Esq.
    Matthew James Dowd, Esq.                 FILED
                                    II.S. COURT OF APPEALS FOR
s21                                     THE FEDERAL CIRCUIT

                                          JUL 192011
                                           JANHORBALY
                                              CLERK